Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (DE3216580C2).  Lindmark discloses a flow control manifold apparatus (Fig. 9) comprising a first flow path (8, Fig. 9; paragraph [0015]) from a flow input port (see lowermost end of 8; Fig. 9) to flow output port (see uppermost end of 8; Fig. 9) and a second flow path (7, Fig. 9; paragraph [0015]) from a return inlet port (see uppermost end of 7; Fig. 9) to a return outlet port (see lowermost end of 7; Fig. 9), a first flow regulating valve (12, Fig. 9; paragraph [0016] inline the first flow path 8 to regulate a flow rate of a fluid through the flow output port, an excess flow path (see lowermost path comprising 45 and connecting 8 to 7; Fig. 9) fluidly coupling the first flow path 8 to the second flow path 7, and an excess pressure valve (45, Fig. 9; paragraph [0032) inline the excess flow path, wherein the excess pressure valve 45 is configured to be in a closed orientation when the first flow regulating valve is open whereby all of the fluid exits through the flow output port, the excess pressure valve 45 is configured to be in a partially open orientation when the first flow regulating valve 12 is partially closed whereby a first portion of the fluid exits through the flow output port and a second portion of the fluid exits through the return outlet port.
Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other flow control manifolds with excess flow paths.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowed.  The improvement comprises a pilot operated relief valve circuit comprising an excess flow path fluidly coupling the first flow path to the second flow path, an excess pressure valve inline the excess flow path wherein the excess pressure valve is configured to be in a closed orientation when the first flow regulating valve is open whereby all of the high pressure hydraulic fluid exits through the flow output port to the drive motor, and wherein the excess pressure valve is configured to be in a partially open orientation when the first flow regulating valve is partially closed whereby a first portion of the high pressure hydraulic fluid exits through the flow output port to the drive motor and a second portion of the high pressure hydraulic fluid exits through the return outlet port to the supply of high pressure hydraulic fluid, a relief valve, wherein when a fluid pressure of the high pressure hydraulic fluid exceeds a predetermined threshold, the relief valve causes the excess pressure valve to open to direct fluid through the return outlet port to the supply of high pressure hydraulic fluid, and a spin down flow path coupling the first flow path to the second flow path downstream the first flow regulating valve, wherein the spin down flow path includes a first check valve configured to open when a return fluid pressure of the fluid entering the return inlet port from the drive motor is greater than a flow fluid pressure of the fluid exiting the flow output port to the drive motor.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        May 21, 2022